[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12895
                         Non-Argument Calendar
                       ________________________

   D.C. Docket Nos. 8:12-cv-02262-JSM-TGW; 8:02-cr-00143-JSM-TGW-1



STEVEN RAY BREWER,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 17, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      In 2003, Steven Ray Brewer plead guilty pursuant to a plea agreement in

each of two cases. In one case, Brewer pled guilty to conspiracy to commit mail

and wire fraud, in violation of 18 U.S.C. § 371, and money laundering, in violation

of 18 U.S.C. § 1956(a)(1). In the other case, he plead guilty to conspiracy to

commit securities fraud, in violation of 18 U.S.C. § 371. The District Court

sentenced Brewer to a total of 188 months’ imprisonment and, without objection,

to three consecutive three-year terms of supervised release. Brewer appealed his

sentences in each case, but the appeals were dismissed pursuant to the appeal

waiver contained in the plea agreements.1

      Brewer, proceeding pro se, thereafter moved the District Court pursuant to

28 U.S.S. § 2255 to vacate his convictions and sentences in the two cases on

several grounds, including the claim that his attorney rendered ineffective

assistance of counsel in failing to object to the court’s imposition of consecutive

terms of supervised release. The court agreed with Brewer that consecutive terms

of supervised release are prohibited, but concluded that his claim was barred
      1
          Each plea agreement contained this sentence-appeal waiver:

               The defendant … expressly waives the right to appeal defendant’s
               sentence, directly or collaterally, on any ground, including the
               applicability of the “safety valve” provisions contained in 18
               U.S.C. § 3553(f) and USSG §5C1.2, except for an upward
               departure by the sentencing judge, a sentence above the statutory
               maximum, or asentence in violation of the law apart from the
               sentencing guidelines.

      (Emphasis added).


                                               2
because he did not challenge the imposition of consecutive terms on direct appeal.

The court denied Brewer’s § 2255 motion and granted his application for a

certificate of appealability on one issue: “whether [in his plea agreements] he

waived his ineffective assistance of counsel claim for his counsel’s failure to object

at sentencing to the Court’s ordering consecutive terms of supervised release.”

      In its brief on appeal, the Government correctly states that the District Court

erred in concluding that the appeal-waiver provisions of Brewer’s plea agreement

foreclosed his ineffective assistance argument. Appellee’s brief at 5. It also

correctly states that 18 U.S.C. § 3624(e) unambiguously requires that terms of

supervised release be imposed concurrently. Id. In short, defense counsel’s failure

to object constituted ineffective assistance which prejudiced Brewer. We

accordingly vacate the District Court’s judgments, and remand the cases with the

instruction that the District Court amend the judgments to provide that the terms of

supervised release run concurrently.


      VACATED and REMANDED, with instruction.




                                          3